DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pre-stretch” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "8" and "14" have both been used to designate the same part in fig. 1, fig. 7, and fig. 9. Also, reference characters “8, 60, 62, 64” and “14A” have all been used to designate the same part in fig. 13. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-13 are objected to because of the following informalities: 
Claims 2-12, line 1, “Method according to…” Examiner suggests “The method according to…”
Claim 13, line 1, “Press-working monitoring device…” Examiner suggests “A press-working monitoring device…”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 15 are unclear because it is unclear what Applicant is relying on in the press-working monitoring device of claim 13 for patentability. Claim 15 should be rewritten in an independent form with all of the intended limitations of the press-working monitoring device as claim in claim 13. For examinations purposes, examiner interprets that claim 15 includes all the elements of claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Fukami et al (US 2010/0126361 A1).
Regarding Claim 1:
Fukami discloses a method of operating a press-working apparatus (FIG. 1A) with a press-working monitoring device (FIG. 1B, load detecting system #21) and one or more displacement sensors including a first displacement sensor (FIG. 1B, strain amount detecting unit #22, where #22 is a displacement sensor because strain is a function of displacement) comprising:
a first primary attachment part (FIG. 1B, end portion #23b) mounted on a first part of the press-working apparatus (shown in FIG. 1A below, in the section above the horizontal dashed line), 

    PNG
    media_image1.png
    646
    660
    media_image1.png
    Greyscale

a first secondary attachment part (FIG. 1B, end portion #23c) mounted on a second part of the press-working apparatus (shown in FIG. 1A above, in the section below the horizontal dashed line), and a first sensing part (FIG. 1B, strain amount detecting body #24), the first sensing part (FIG. 1B, strain amount detecting body #24) being arranged between the first primary attachment part (FIG. 1B, end portions #23b) and the first secondary attachment part (FIG. 1B, end portions #23c),wherein the first displacement sensor (strain amount detecting unit #22) is configured to provide a first output signal indicative of deformation of the first sensing part (paragraph [0037], lines 1-3; FIG. 1B where #24 which is part of #22 provides a signal based on strain), wherein the method comprises:
-obtaining the first output signal from the first displacement sensor (FIG. 1B, strain amount detecting unit #22; paragraph [0037], lines 1-3) while moving the first part (paragraph [0039], lines 2-5; where the upper horizontal frame #1b deforms/moves vertically upward) and the second part (paragraph [0039], lines 5-7; where vertical frame 1c deforms/moves vertically 
-determining if an error criterion (FIG. 1B, abnormality determining means #30; paragraph [0038], lines 1-6) based on the first output signal (paragraph [0037], lines 1-3; paragraph [0037], lines 15-17) from the first displacement sensor (strain amount detecting unit #22; paragraph [0037], lines 1-4) has been met; (paragraph [0038], lines 1-6) and
-providing a control signal indicative of an error to the press-working apparatus if the error criterion is met (paragraph [0038], lines 11-13).

 Regarding Claim 2:
Fukami discloses all the elements of claim 1 (see 35 U.S.C. 102 rejection for claim 1above)  wherein the one or more displacement sensors (FIG. 1B, strain amount detecting unit #22) includes a second displacement sensor (see paragraph [0044], lines 1-2; which discloses left and right strain amount detecting units on the frame) having a second primary attachment part (FIG. 1B, end portion #23b), a second secondary attachment part (FIG. 1B, end portion #23c) and a second sensing part (FIG. 1B, strain amount detecting body #24), the second sensing part being arranged between the second primary attachment part (FIG. 1B, end portions #23b) and the second secondary attachment part (FIG. 1B, end portions #23c),
wherein the second primary attachment part (FIG. 1B, end portion #23b) and the second secondary attachment part (FIG. 1B, end portions #23c) are mounted on inter-movable parts of 
	-obtaining the second output signal from the second displacement sensor (FIG. 1B, strain amount detecting unit #22; paragraph [0037], lines 1-3) while moving (paragraph [0034], line 1; punch press during a punching operating) the inter-movable parts (punch tool #4 and die tool #5) in relation to each other (paragraph [0032], lines 1-2), thereby deforming the second displacement sensor (paragraph [0044], lines 1-2 and 5-7), and 
	wherein the error criterion (paragraph [0038], lines 11-13) is based on the second output signal (paragraph [0044], lines 5-7) from the second displacement sensor (paragraph [0044], lines 3-5).

    PNG
    media_image1.png
    646
    660
    media_image1.png
    Greyscale


Regarding Claim 3:
Fukami discloses all the elements according to claim 1, wherein determining if an error criterion based (FIG. 1B, abnormality determining means #30; paragraph [0038], lines 1-6) on the first output signal (FIG. 1B, first output signal from #22 below)

    PNG
    media_image2.png
    629
    718
    media_image2.png
    Greyscale

from the first displacement sensor (FIG. 1B, strain amount detecting unit #22) has been met includes determining a first travel distance parameter (FIG. 5, line A shows a first travel distance based on the strain amount detected, and is a first travel distance parameter because strain is a function of distance/deformation) and a second travel distance parameter (FIG. 5, line B shows a second travel distance based on the strain amount detected) based on the first output signal (paragraph [0037], lines 1-3; paragraph [0037], lines 15-17), wherein the first travel distance parameter (FIG. 5, line A) is indicative of travel distance between the first part and the second part (paragraph [0039], lines 7-9; where the expansion or contraction of strain general member #23 is indicative of the travel distance between the first part [see FIG. 1A in rejection for claim 1] and the second part [see FIG. 1A in rejection for claim 1]) in a first operating period of the 

Regarding Claim 6:
Fukami discloses all the elements according to claim 1, wherein obtaining the first output signal (paragraph [0037], lines 1-3) from the first displacement sensor (FIG. 1B, strain amount detecting unit #22 including strain amount detecting bodies #24) comprises applying a current (paragraph [0037], lines 1-5)  to the first displacement sensor (strain amount detecting unit #22 including strain amount detecting bodies #24), and wherein the first output signal is a voltage signal (paragraph [0037], lines 1-6).

Regarding Claim 7:
Fukami discloses all the elements according to claim 1, wherein the first part of the press-working apparatus (See FIG. 1A below, section above the horizontal dashed line) 

    PNG
    media_image1.png
    646
    660
    media_image1.png
    Greyscale

is a first tool part (FIG. 1A, press drive mechanism #8, where the press drive mechanism #8 is included in first part of the press-working apparatus).

Regarding Claim 8:
Fukami discloses all the elements according to claim 1, wherein the second part of the press-working apparatus (See Claim 7 rejection, FIG. 1A below the horizontal dashed line) is a second tool part (FIG. 1A, die tools #5).



    PNG
    media_image1.png
    646
    660
    media_image1.png
    Greyscale



Regarding Claim 10:
Method according to claim 1, wherein the first displacement sensor (FIG. 1B, strain amount detecting unit #22, where #22 is a displacement sensor because strain is a function of displacement) is installed with a pre-stretch (paragraph [0039], lines 7-9; where strain generation member #23 that is included in #22 expands or contracts) between the first part (FIG. 1A, below and “IB”) and the second part (FIG. 1A, below and “IB”)  when the press-working apparatus is in an open position (paragraph [0032], lines 1-2; when punch tool is in an elevated position).

    PNG
    media_image1.png
    646
    660
    media_image1.png
    Greyscale


Regarding Claim 11:
Method according to claim 1, wherein the first displacement sensor (FIG. 1B, strain amount detecting unit #22, where #22 is a displacement sensor because strain is a function of displacement) is installed with a pre-stretch (paragraph [0039], lines 7-9; where strain generation member #23 that is included in #22 expands or contracts) between the first part (FIG. 1A, below and “IB”)   and the second part (FIG. 1A, below and “IB”)   when the press-working apparatus is in a closed position (paragraph [0032], lines 1-2; when punch tool is in a lowered position).	

Regarding Claim 12:
Fukami discloses all the elements according to claim 1, wherein providing a control signal indicative of an error to the press-working apparatus (paragraph [0038], lines 9-11) if the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukami et al (US 2010/0126361).
Regarding Claim 4:
Fukami discloses all the elements according to claim 3 (See 35 U.S.C. 102 rejection for claims 1 and 3 above).
Fukami fails to disclose wherein the error criterion is met if the relation between the first travel distance parameter and the second travel distance parameter is indicative of travel distance 
However, MPEP 2144.05 states that absent a showing that a specified range is critical, there is no support for patentability. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).See also MPEP 2144.05 (II)(A). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Id. It is expected progression to improve on what is generally known by determining what an optimal range within a disclosed range is. Id. Fukami discloses the general condition of assessing an error criterion based on the relationship between the first travel distance parameter and the second travel distance parameter is indicative of travel distance difference between the first operating period and the second operating period. Yet, applicant has not articulated that the claimed ranges are critical, rather, it indicates that the claimed ranges is an optimization within prior conditions.
Furthermore, applicant has not disclosed that the claimed range solves any stated problem or is for any particular purpose in their disclosure. Accordingly, it would have been a matter of an obvious design choice and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukami to include the claimed ranges, and does not appear to provide any unexpected result.

Regarding Claim 5:
	Fukami discloses all the elements according to claim 3. (See 35 U.S.C. 102 rejection for claims 1 and 3 above).

However, MPEP 2144.05 states that absent a showing that a specified range is critical, there is no support for patentability. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).See also MPEP 2144.05 (II)(A). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Id. It is expected progression to improve on what is generally known by determining what an optimal range within a disclosed range is. Id. Fukami discloses the general condition of assessing an error criterion based on the relationship between the first travel distance parameter and the second travel distance parameter is indicative of travel distance difference between the first operating period and the second operating period. Yet, applicant has not articulated that the claimed ranges are critical, rather, it indicates that the claimed ranges is an optimization within prior conditions.
Furthermore, applicant has not disclosed that the claimed range solves any stated problem or is for any particular purpose in their disclosure. Accordingly, it would have been a matter of an obvious design choice and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukami to include the claimed ranges, and does not appear to provide any unexpected result.



Regarding Claim 9:
Fukami discloses all the elements according to claim 1. (See 35 U.S.C. 102 rejection for claim 1 above).
Fukami fails to disclose wherein the first part and the second part has a travel distance in relation to each other during the operation of the press-working apparatus, wherein the travel distance is at least 5 mm.
However, MPEP 2144.05 states that absent a showing that a specified range is critical, there is no support for patentability. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).See also MPEP 2144.05 (II)(A). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Id. It is expected progression to improve on what is generally known by determining what an optimal range within a disclosed range is. Id. Fukami discloses the general condition of measuring the travel distance of the first part and the second part in relation to each other during operation of the press-working apparatus. Yet, applicant has not articulated that the claimed ranges are critical, rather, it indicates that the claimed ranges is an optimization within prior conditions.
Furthermore, applicant has not disclosed that the claimed range solves any stated problem or is for any particular purpose in their disclosure. Accordingly, it would have been a matter of an obvious design choice and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukami to include the claimed ranges, and does not appear to provide any unexpected result.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukami et al (US 2010/0126361) in view of Gloe et al (US 5,271,254).
Regarding Claim 13:
Fukami discloses a press-working monitoring device (FIG. 1B, load detecting system #21) for press-working apparatus (FIG. 1A), the press-working monitoring device (FIG. 1B, load detecting system #21) a processor unit (FIG. 1b, abnormality determining means #30 that compares detection values with an error threshold. See also, paragraph [0038], lines 1-5), a memory (FIG. 8, NC unit #29. NC unit #29 is disclosed to store load data in paragraph [0040], lines 6-7) and an interface (FIG. 1B, control panel #28), wherein the press-working monitoring device (FIG. 1B, load detecting system #21) is configured to:
-obtain a first output signal (see FIG. 8, below)

    PNG
    media_image2.png
    629
    718
    media_image2.png
    Greyscale

from a first displacement sensor (FIG. 1B, strain amount detecting unit #22 including strain amount detecting body #24) while moving a first part (See  FIG. 1A below, where a first part is the section above the dashed horizontal line, and upper horizontal frame #1b is included. In 

    PNG
    media_image1.png
    646
    660
    media_image1.png
    Greyscale
  
and a second part (See FIG. 1A above. In paragraph [0039], lines 5-7; where vertical frame 1c deforms/moves vertically downward in reaction to the forces placed on upper horizontal frame #1b) of the press-working apparatus (FIG. 1A) along a main axis in relation to each other (paragraph [0039], lines 5-7; where the main axis is defined by the vertical axis), thereby deforming the first displacement sensor (FIG. 1B, strain amount detecting unit #22; paragraph [0039], lines 7-9);
-determine if an error criterion (FIG. 1B, abnormality determining means #30; paragraph [0038], lines 1-6) based on the first output signal (paragraph [0037], lines 1-3; paragraph [0037], lines 15-17) from the first displacement sensor (FIG. 1B, strain amount detecting unit #22; paragraph [0037], lines 1-4) has been met (paragraph [0038], lines 1-6); and
-provide a control signal indicative of an error to the press-working apparatus if the error criterion is met (paragraph [0038], lines 11-13).

Gloe teaches a press-working apparatus (fig. 1, press #2) with a press-working monitoring device (fig. 1, control panel #20; fig. 16, control panel #20). Gloe further teaches a housing (fig. 1, housing #6) with a processor unit (fig. 16, control circuit #122), a memory (fig. 16, RAM), and an interface (fig. 16, touch screens #152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukami to include a housing as taught by Gloe because a housing would organize and protect a processor unit, a memory, and a interface.


Regarding Claim 15:
Fukami discloses a press-working apparatus (FIG. 1A) comprising a first part (FIG. 1A, below) and a second part (FIG. 1A, below)

    PNG
    media_image1.png
    646
    660
    media_image1.png
    Greyscale
 
 (See  FIG. 1A above, where a first part is the section above the dashed horizontal line, and upper horizontal frame #1b is included. In paragraph [0039], lines 2-5 discloses that the upper horizontal frame #1b deforms/moves vertically upward. Also, in paragraph [0039], lines 5-7; where vertical frame 1c deforms/moves vertically downward in reaction to the forces placed on upper horizontal frame #1b) along a main axis (paragraph [0039], lines 5-7; where the main axis is defined by the vertical axis) in relation to each other (as previously mentioned, the first part deforms/moves vertically upward, and the second part deforms/moves vertically downward), wherein the press-working apparatus includes one or more displacement sensors including a first displacement sensor (FIG. 1B, strain amount detecting unit #22, where #22 is a displacement sensor since strain is a function of displacement)  having a first primary attachment part (FIG. 1B, end portion #23b), a first secondary attachment part (FIG. 1B, end portion #23c)  and a first sensing part  (FIG. 1B, strain amount detecting body #24), the first sensing part (FIG. 1B, strain amount detecting body #24) being arranged between the first primary attachment part (FIG. 1B, end portions #23b) and the first secondary attachment part (FIG. 1B, end portions #23c), wherein the first displacement sensor (strain amount detecting unit #22) is configured to provide a first output signal indicative of deformation of the first sensing part (paragraph [0037], lines 1-3; FIG. 1B where #24 which is part of #22 provides a signal based on strain), and wherein the first primary attachment part (FIG. 1B, end portion #23b) is attached to the first part (paragraph [0032], lines 13-16) and the first secondary attachment part (FIG. 1B, end portions #23c) is attached to the second part (paragraph [0032], lines 13-16), wherein the press-working apparatus (FIG. 1A) includes a press-working monitoring device (FIG. 1B, load detecting system #21).
 according to claim 13:

-obtain a first output signal (see FIG. 8, below)

    PNG
    media_image2.png
    629
    718
    media_image2.png
    Greyscale
from a first displacement sensor (FIG. 1B, strain amount detecting unit #22 including strain amount detecting body #24) while moving a first part (See  FIG. 1A below, where a first part is the section above the dashed horizontal line, and upper horizontal frame #1b is included. In paragraph [0039], lines 2-5 discloses that the upper horizontal frame #1b deforms/moves vertically upward)

    PNG
    media_image1.png
    646
    660
    media_image1.png
    Greyscale
  
and a second part (See FIG. 1A above. In paragraph [0039], lines 5-7; where vertical frame 1c deforms/moves vertically downward in reaction to the forces placed on upper horizontal frame #1b) of the press-working apparatus (FIG. 1A) along a main axis in relation to each other (paragraph [0039], lines 5-7; where the main axis is defined by the vertical axis), thereby deforming the first displacement sensor (FIG. 1B, strain amount detecting unit #22; paragraph [0039], lines 7-9);
-determine if an error criterion (FIG. 1B, abnormality determining means #30; paragraph [0038], lines 1-6) based on the first output signal (paragraph [0037], lines 1-3; paragraph [0037], lines 15-17) from the first displacement sensor (FIG. 1B, strain amount detecting unit #22; paragraph [0037], lines 1-4) has been met (paragraph [0038], lines 1-6); and
-provide a control signal indicative of an error to the press-working apparatus if the error criterion is met (paragraph [0038], lines 11-13).


Gloe teaches a press-working apparatus (fig. 1, press #2) with a press-working monitoring device (fig. 1, control panel #20; fig. 16, control panel #20). Gloe further teaches a housing (fig. 1, housing #6) with a processor unit (fig. 16, control circuit #122), a memory (fig. 16, RAM), and an interface (fig. 16, touch screens #152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukami to include a housing as taught by Gloe because a housing would organize and protect a processor unit, a memory, and a interface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wons et al (US 4,408,520) teaches a pre-stretch-like element as part of a sensor system in a press-working apparatus. However, fails to teach the pre-stretch-like element between a first part and a second part while moving the first part and the second part along a main axis in relation to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN MERCADO whose telephone number is (571)272-4341.  The examiner can normally be reached on Telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN MERCADO/Examiner, Art Unit 3725                                                                                                                                                                                                        1/28/2021

/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725